COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §                   No. 08-13-00190-CV
IN RE: WESTERN DAIRY
TRANSPORT, LLC,                                 §             AN ORIGINAL PROCEEDING
                              Relator.
                                                §                    IN MANDAMUS

                                                §

                                                §

                                                §

                                         ORDER
        The Court has this day considered the Relator’s petition for writ of mandamus and

is of the opinion that the case should be set for submission. A submission date has not yet been

determined. The parties will be provided with advanced notice of the setting. SEE TEX.R.APP.P.

39.8.

        IT IS SO ORDERED THIS 21ST DAY OF OCTOBER, 2013.




                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.